DETAILED ACTION
This Office Action acknowledges the applicant’s amendment filed 19 April 2021. Claims 1-13 are pending in the application.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the cancelled claims should remain with a status identifier of “Cancelled”.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not). The claim set filed 22 October 2020 were identified as follows: Claims 1-23 were pending and claims 14-23 were withdrawn. The new claim set, filed 19 April 2021 only lists claims 1-13 as pending. Claims 14-23 should be listed as “Cancelled” if applicant intended for them to be cancelled. At this point, examiner will assume the claims were intended to be cancelled. If applicant unintentionally cancelled the claims, the claims could be added as new claims 24-33 since claims 14-23 are cancelled. However, these new claims would still be withdrawn from further consideration since they were not elected, in the restriction requirement.
	
Claim Rejections - 35 USC § 103
Claims 1, 2, 8, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ogura (US 4,887,764), in view of Brinnon (US 2,104,828) and Sajuns (US 9,345,305).
Regarding claim 1, Ogura teaches a packaging capable of holding a cosmetic product (figure 4: the packaging of Ogura is capable of holding a cosmetic product), wherein the cosmetic-product packaging includes: an outer container (figure 4, reference A), and a lid that is pivotally coupled to the outer container (figure 4, reference 5); an inner container that is mountable within the outer container (figure 4, reference B), wherein the inner container accommodates at least one cosmetics product (figure 4, reference B: inner container B is capable of holding at least one cosmetic product), and the inner container is accommodated within the outer container (figure 5); and the inner container is user-accessible when the lid is in an open position (figure 4 and 5: when lid 5 is open, inner container B is user-accessible) for accessing the at least one cosmetics product (figure 4 and 5: when lid 5 is open, inner container B and its contents are is user-accessible).
Ogura does not explicitly teach the outer container and the lid are provided with a first stud and a second stud respectively, wherein the first stud and second stud are provided with respective flanges that are accessible externally to the cosmetic-product packaging, wherein a flexible cord is attached to at least one of the first stud and second stud and is wrappable under one or more flanges of the first stud of the second stud to secure the lid in a closed position to the outer container, the inner container is user-accessible when the lid is in an open position wherein the flexible cord is unwrapped. However, Brinnon does teach the outer container and the lid are provided with a first stud (figures 1-4, reference 16) and a second stud (figures 1-4, reference 20) respectively, wherein the first stud and second stud are provided with respective flanges (figures 1-4, reference 15 and 19) that are accessible externally to the cosmetic-product packaging (figures 1-4), wherein a flexible cord (figures 1-4, reference 22) is attached to at least one of the first stud and second stud (figure 2, reference 20) and is wrappable under one or 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the package of Ogura, to include the studs and cord of Brinnon, because including the studs and cord allows for a user to remove the packaging from a shelf by pulling the cord and further allows for the package to be securely closed, as disclosed by Brinnon (page 2, column 1, lines 27-38).
Ogura, in view of Brinnon, do not explicitly teach the packaging including a cosmetic product. However, Sajuns does teach packaging (figure 1, reference 5) including a cosmetic product (figure 1, reference 7).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the container of Ogura, in view of Brinnon, to include a cosmetic product, as disclosed by Sajuns, because including the cosmetic product would simply be the intended use of the packaging.
Regarding claim 2, Ogura, in view of Brinnon and Sajuns, teach all of the claim limitations of claim 1, as shown above. Furthermore, Ogura teaches the outer container and inner container are fabricated from paper or cardboard-containing materials (column 1, lines 10-12).
Regarding claim 8, Ogura, in view of Brinnon and Sajuns, teach all of the claim limitations of claim 1, as shown above. Furthermore, Brinnon teaches the first stud and the second stud are disposed in a range of 40% to 60% along an elongate length of the outer container and the lid (figure 2: the studs are disposed at the 50% location of the elongate length).
Regarding claim 9, Ogura, in view of Brinnon and Sajuns, teach all of the claim limitations of claim 1, as shown above. Furthermore, Ogura teaches the inner container is fabricated from a porous 
Regarding claim 10, Ogura, in view of Brinnon and Sajuns, teach all of the claim limitations of claim 1, as shown above. Furthermore, Ogura teaches the inner and outer containers made of cardboard (column 1, lines 10-12). Although, Ogura, in view of Brinnon and Hill, do not explicitly teach the inner container made of corrugated cardboard, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the inner container made of corrugated cardboard in order to help protect the product within the container by adding additional protection against dropping. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claims 3-7 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ogura (US 4,887,764), in view of Brinnon (US 2,104,828) and Sajuns (US 9,345,305), as applied to claim 1 above, and further in view of Hill (US 1,756,356).
Regarding claim 3, Ogura, in view of Brinnon and Sajuns, teach all of the claim limitations of claim 1, as shown above. Furthermore, Ogura teaches the outer container has an elongate rectilinear shape (figure 4, reference A), wherein the outer container includes planar end panels at two ends of the outer container (figure 4, reference 1 and 3), and a plurality of planar side panels on sides of the outer container (figure 4, references 2, 6 and 4), and wherein the lid includes a plurality of planar lid panels that are mutually pivotally attached (figure 4, reference 5 and 51), wherein a first planar lid panel is pivotally attached along an elongate edge of one of the plurality of planar side panels of the outer container (figure 4 and 6, reference 5 along edge between 5 and 4), such that the second planar lid 
Ogura, in view of Brinnon and Sajuns, do not explicitly teach the second planar lid panel provided with the second stud. However, Hill does teach the second planar lid panel (figure 1, reference 3 where the first planar lid panel is 2) provided with the second stud (figure 1 and 2, reference 8).
It would have been obvious to one or ordinary skill in the art at the time of the invention to modify the package of Ogura, in view of Brinnon and Sajuns, to include the second planar lid panel provided with the second stud, as disclosed by Hill, because having the stud on the second lid panel to be flush with the planar side panel which would help limit small particles from entering the outer container. 
Regarding claim 4, Ogura, in view of Brinnon, Sajuns and Hill, teach all of the claim limitations of claim 3, as shown above. Furthermore, Ogura teaches the outer container has an elongate length (figure 4 and 5, reference A: distance of side panel 4 from top to bottom is the elongate length) along an elongate axis of the outer container (figure 5: the elongate axis would be a vertical line passing through the center of the outer container A), and a lateral width (figure 4, reference A: distance of side panel 4 
Although Ogura, in view of Brinnon, Sajuns and Hill, do not explicitly teach dimensions to the packaging or the studs, it has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice. See In re Rose 105 USPQ 237 (CCPA 1955) and also In re Yount (36 C.C.P.A. (Patents) 775, 171 F.2d 317, 80 USPQ 141.
Regarding claim 5, Ogura, in view of Brinnon, Sajuns and Hill, teach all of the claim limitations of claim 4, as shown above. Furthermore, Hill teaches the flanges are secured to the outer container and the lid by employing hollow metallic rivets (figure 1, reference 8 and page 1, lines 66-68) with radially outwardly-directed end ridges (figure 2, reference 13) that retain the flanges to the outer container and the lid (figure 2, reference 8).
Regarding claim 6, Ogura, in view of Brinnon, Sajuns and Hill, teach all of the claim limitations of claim 3, as shown above. Furthermore, Hill teaches the plurality of planar panels, the planar end panels of the outer container and the lid are fabricated as multi-layer structures (figure 2, reference 3: the package is made from corrugated cardboard which inherently has multi-layer structures).
Regarding claim 7, Ogura, in view of Brinnon, Sajuns and Hill, teach all of the claim limitations of claim 3, as shown above. Furthermore, Ogura teaches one or more of at least one of the plurality of planar side panels and the planar end panels of the outer container and the lid are secured by adhesive bonding (figure 6, reference 14 and column 3, lines 27).

Regarding claim 12, Ogura, in view of Brinnon, Sajuns and Hill, teach all of the claim limitations of claim 11, as shown above. Furthermore, Ogura teaches the plurality of planar side panels of the inner container is capable of completely surrounding the at least one cosmetic product when the inner container is accommodated within the outer container (figure 5: a product can be placed within the inner container which would completely surround the product when the inner container is placed in the outer container, as shown in figure 5).
Regarding claim 13, Ogura, in view of Brinnon, Sajuns and Hill, teach all of the claim limitations of claim 3, as shown above. Furthermore, Ogura teaches one or more of one or more surfaces of the plurality of planar side panels and the planar end panels of the outer container are provided with a finish onto which graphical images are susceptible to being printed (figure 4, reference A and column 1, lines 10-12: since the outer container is made of cardboard, it would inherently have a surface to which graphical images are susceptible to being printed). 

Response to Arguments
Applicant's arguments filed 19 April 2021 have been fully considered but they are not persuasive.
With respect to the art rejections, in accordance with MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 70 USPQ2D 1827, 1834 (Fed. Cir. 2004).
However, the Office Action asserts that Brinnon teaches the aforementioned features. Applicant respectfully disagrees. Brinnon, in column 1, lines 31 to 46, states: “[i]n the drawing is shown a box 10 having an open end 11 in which is fitted a closure element 12 that is provided with an inwardly extending flange element 13 which extends along the upper edge and both sides of the closure element 12. The lower end of the flange 13 adjacent the hinge 14 is cut square as illustrated at 13 so that when the closure element 12 is in the closed position, as shown in Figs. 1, 3 and 4, the square ends 13 strike the bottom of the box and act as a stop so that the upper end of the closure element 12 will not lean into the box and present a bad appearance of the box.” 
It is evident that Brinnon describes only a single flange element for the closure of the box. However, Brinnon fails to disclose about any stud on which the flange is fixed. Contrary to the Applicant’s claimed subject matter, Brinnon describes the flange to be inwardly extending through eyelet and lower ends of the flange adjacent to the hinge are cut square. The teachings of Brinnon do not describe first and second studs, wherein the first and second studs are provided with respective flanges, as is recited by Applicant in claim 1.
Thus, the combination of Ogura and Brinnon fails to disclose or suggest all the limitations recited in Applicant’s amended claim 1. Therefore, amended claim 1 is allowable. Dependent claims 2-13 are also allowable, at least by reason of their respective dependencies as well as the additional limitations recited therein”. Examiner respectfully disagrees. As an initial matter, applicant appears to be referring to flange 13 of Brinnon when stating that the claimed flange of the present is not disclosed. The rejection above makes no mention of flange 13 of Brinnon. As stated above, Brinnon teaches the outer container and the lid are provided with a first stud (figures 1-4, reference 16) and a second stud (figures 1-4, reference 20) respectively, wherein the first stud and second stud are provided with respective flanges (figures 1-4, reference 15 and 19) that are accessible externally to the cosmetic-product packaging (figures 1-4), wherein a flexible cord (figures 1-4, reference 22) is attached to at least one of 
Since the prior art discloses the claimed invention, the claims remain rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER A PAGAN whose telephone number is (571)270-7719.  The examiner can normally be reached on Monday - Thursday: 6:30am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735                                                                                                                                                                                                        



/J.A.P./Examiner, Art Unit 3735